—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 1, 1998 (People v Matías, 251 AD2d 351), affirming four judgments of the Supreme Court, Queens County, all rendered April 24, 1995.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Santucci, Thompson and Altman, JJ., concur.